 

 



Exhibit 10.1

 

EXECUTION COPY

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
October 1, 2012, by and between Lexington Technology Group, Inc., a Delaware
corporation (“LTGI”) and [_______________] (“Stockholder”). LTGI and Stockholder
are each sometimes referred to herein as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, as of the date hereof, Stockholder has the sole right to vote the
number of shares of common stock, par value $0.02 per share (the “Common
Stock”), of Document Security Systems, Inc., a New York corporation (the
“Company”), set forth opposite Stockholder’s name on Schedule I hereto (such
shares of Common Stock, together with any other shares of Common Stock the
voting power over which is acquired by Stockholder during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (such period, the “Voting Period”),
are collectively referred to herein as the “Subject Shares”.

 

WHEREAS, the Company, DSSIP, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company (“Merger Sub”), and LTGI contemporaneously herewith
intend to enter into an Agreement and Plan of Merger, dated as of the date
hereof (as the same may be amended from time to time, the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into LTGI, with LTGI surviving
as a wholly-owned subsidiary of the Company (the “Merger”); and

 

WHEREAS, as a condition to the willingness of LTGI to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Stockholder is
executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Capitalized Terms. For purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.

 



 

 

 

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1            Agreement to Vote the Subject Shares. Stockholder hereby
agrees that, during the Voting Period, at any duly called meeting of the
stockholders of the Company (or any adjournment or postponement thereof), and in
any action by written consent of the stockholders of the Company, Stockholder
shall, if a meeting is held, appear at the meeting, in person or by proxy, or
otherwise cause his or her Subject Shares to be counted as present thereat for
purposes of establishing a quorum, and he or she shall vote or consent (or cause
to be voted or consented), in person or by proxy, all of his or her Subject
Shares (a) in favor of the adoption of the Merger Agreement and approval of the
Merger and the other transactions contemplated by the Merger Agreement, and (b)
against any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of Stockholder contained in this Agreement. For purposes of
clarification, whenever it is referenced in this Agreement that Stockholder vote
in favor of the adoption of the Merger Agreement and approve the Merger or other
similar language, it shall be deemed to include, without limitation, approval of
the Amendments and the Staggered Board, and approval of the issuance of the
Merger Consideration. This Agreement is intended to bind Stockholder only with
respect to the specific matters expressly set forth in clauses (a) and (b)
above, and except as set forth in such clauses, Stockholder shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of the Company. Stockholder agrees
not to enter into any agreement, commitment or arrangement with any person the
effect of which would be inconsistent with or violative of the provisions and
agreements contained in this Article II.

 

Section 2.2            No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in LTGI any direct or indirect ownership or
incidence of ownership of or with respect to the Subject Shares. All rights,
ownership and direct and indirect economic benefits of and relating to the
Subject Shares shall remain vested in and belong to Stockholder.

 

Section 2.3            Effect of Change of Recommendation; Company Breach. For
the avoidance of doubt, Stockholder agrees that, during the Voting Period, the
obligations of Stockholder specified in Section 2.1 shall not be affected by (a)
any withdrawal or modification by the Board of Directors of the Company of its
recommendation in favor of the Merger and the Merger Agreement or (b) any breach
by the Company or Merger Sub of any of its respective representations,
warranties, agreements or covenants set forth in the Merger Agreement.

 

Section 2.4            No Obligation as Director, Officer or Fiduciary.
Notwithstanding anything contained in this Agreement to the contrary, (a)
Stockholder makes no agreement or understanding herein in any capacity other
than in its capacity as a record holder and/or beneficial owner of the Subject
Shares, (ii) nothing in this Agreement shall be construed to limit or affect any
action or inaction by Stockholder or any Representatives of Stockholder in their
respective capacity as a director, officer, or other fiduciary of the Company or
Merger Sub, and (iii) Stockholder and the Representatives of Stockholder shall
have no liability to LTGI or any of its Affiliates under this Agreement as a
result of any action or inaction by Stockholder or any such Representatives
acting in their respective capacity as a director, officer, or other fiduciary
of the Company or Merger Sub. The term “Representatives” shall mean any
director, officer, employee, agent or other representative (collectively,
“Representatives”) of Stockholder.

 



2

 

 

ARTICLE III

COVENANTS

 

Section 3.1            Generally.

 

(a)                Stockholder agrees that during the Voting Period, except as
contemplated by the terms of this Agreement, it shall not, and shall cause its
Affiliates not to, without LTGI’s prior written consent, (i) offer for sale,
sell (including short sales), transfer, tender, pledge, encumber, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”), or enter
into any contract, option, derivative, hedging or other agreement or arrangement
or understanding (including any profit-sharing arrangement) with respect to, or
consent to, a Transfer of, any or all of the Subject Shares, except, in each
case, for Permitted Transfers (as hereinafter defined); (ii) grant any proxies
or powers of attorney with respect to any or all of the Subject Shares; (iii)
grant in favor of any person any lien of any nature whatsoever with respect to
any or all of the Subject Shares; or (iv) knowingly or intentionally take any
action that to the knowledge of such Stockholder would have the effect of
preventing, impeding, interfering with or adversely affecting Stockholder’s
ability to perform its obligations under this Agreement. The term “Permitted
Transfers” shall mean the Transfer of Subject Shares (1) to any other person who
shall have executed and delivered to LTGI a voting and support agreement
substantially on the same terms and conditions as this Agreement (2) to any
spouse or lineal descendent (whether natural or adopted), sibling, parent, other
family member, heir, executor, administrator, testamentary trustee, or (3) to
any trust for the benefit of any spouse or lineal descendent (whether natural or
adopted), sibling, parent, or other family member, or any other transfer for
estate planning purposes; provided, that in each case referred to in clauses
(1), (2) or (3), the assignee or transferee thereof agrees in writing, in form
and substance reasonably satisfactory to LTGI, to be bound by the terms of this
Agreement; and (4) pursuant to the requirements of the Merger Agreement.

 

(b)               In the event of a stock dividend or distribution, or any
change in the Common Stock by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares may be
changed or exchanged or which are received in such transaction.

 

(c)                Stockholder agrees, while this Agreement is in effect, not to
knowingly or intentionally take or agree or commit to take any action that would
make any representation and warranty of Stockholder contained in this Agreement
inaccurate in any material respect.

 

Section 3.2            Standstill Obligations of the Stockholder. Stockholder
covenants and agrees with LTGI that, during the Voting Period:

 



3

 

 

(a)                Stockholder shall not, and shall not act in concert with any
person to, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the Securities and Exchange Commission) or powers of attorney or similar rights
to vote, or seek to advise or influence any person with respect to the voting
of, any shares of Common Stock in connection with any vote or other action on
any matter, other than to recommend that stockholders of the Company vote in
favor of adoption of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement.

 

(b)               Stockholder shall not, and shall not act in concert with any
person to, deposit any of the Subject Shares in a voting trust or subject any of
the Subject Shares to any arrangement or agreement with any person with respect
to the voting of the Subject Shares, except as provided by Article II of this
Agreement.

 

(c)                Stockholder shall not, and shall not act in concert with any
person to, directly or indirectly, initiate, solicit or knowingly encourage or
facilitate (including, in each case, by way of furnishing information) any
inquiries or the making of any proposal or offer with respect to, or any
indication of interest in, any Parent Acquisition Proposal, engage in any
negotiations or discussions concerning any Parent Acquisition Proposal, or
provide any non-public information or data to any person or any Representatives
thereof (other than the Company, Merger Sub or any of the Affiliates of the
Company or Merger Sub) that has made, or to Stockholder’s knowledge, is
considering making a Parent Acquisition Proposal, or make any public statements
with respect to any Parent Acquisition Proposal or any matter that relates to,
supports, or could reasonably be expected to lead to any Parent Acquisition
Proposal.

 

(d)               Stockholder shall cease immediately any and all existing
discussions, conversations, negotiations and other communications with any
person conducted heretofore with respect to any Parent Acquisition Proposal or
any matter which, to the knowledge of Stockholder, relates to, supports, or
would reasonably be expected to lead to any Parent Acquisition Proposal.

  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Stockholder hereby represents and warrants to LTGI as follows:

 

Section 4.1            Binding Agreement. Stockholder is: (i) of legal age to
execute this Agreement and is legally competent to do so and (ii) has all
necessary power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement, assuming due
authorization, execution and delivery hereof by LTGI, constitutes a legal, valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 



4

 

 

Section 4.2            Ownership of Shares. Schedule I sets forth opposite
Stockholder’s name the number of shares of Common Stock over which Stockholder
has the sole right to vote or to direct the voting as of the date hereof. As of
the date hereof, Stockholder is the lawful owner of such shares of Common Stock.
Stockholder does not own or hold any right to acquire any additional shares of
any class of capital stock of the Company or other securities of the Company or
any interest therein or any voting rights with respect to any securities of the
Company other than the Subject Shares. Stockholder has good and valid title to
such shares of Common Stock, free and clear of any and all Liens other than
those created by this Agreement. Stockholder has not employed or engaged any
investment banker, broker or finder that is or will be entitled to any
commission or fee from Stockholder in connection with this Agreement or the
transactions contemplated hereby.

 

Section 4.3            No Conflicts.

 

(a)                No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Stockholder and the
consummation by Stockholder of the transactions contemplated hereby.

 

(b)               None of the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby or compliance by Stockholder with any of the provisions hereof shall (i)
result in, or give rise to, a violation or breach of or a default under any of
the terms of any material contract, understanding, agreement or other instrument
or obligation to which Stockholder is a party or by which Stockholder or any of
the Subject Shares or Stockholder’s assets may be bound, or (iii) violate any
judgment, decree, or order or law applicable to Stockholder, except for any of
the foregoing as could not reasonably be expected to impair Stockholder’s
ability to perform its obligations under this Agreement.

 

Section 4.4            Company Takeover Proposal. Stockholder represents that it
is not engaged in any discussions or negotiations with any person (other than
LTGIor any Affiliates of LTGI) with respect to any Parent Acquisition Proposal
or any matter that, to Stockholder’s knowledge, relates to, supports, or would
reasonably be expected to lead to any Parent Acquisition Proposal.

 

Section 4.5            Reliance by LTGI. Stockholder understands and
acknowledges that LTGI is entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by Stockholder.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LTGI

 

LTGI hereby represents and warrants to Stockholder as follows:

 

Section 5.1            Binding Agreement. LTGI is a Delaware corporation duly
organized and validly existing under the laws of the jurisdiction of its
organization. LTGI has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by LTGI have been duly authorized by all
necessary corporate action on the part of LTGI. This Agreement, assuming due
authorization, execution and delivery hereof by Stockholder, constitutes a
legal, valid and binding obligation of LTGI enforceable against LTGI in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 



5

 

 

Section 5.2            No Conflicts.

 

(a)                No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by LTGI and the consummation by
LTGI of the transactions contemplated hereby.

 

(b)               None of the execution and delivery of this Agreement by LTGI,
the consummation by LTGI of the transactions contemplated hereby or compliance
by LTGI with any of the provisions hereof shall (i) conflict with or result in
any breach of the organizational documents of LTGI, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
LTGI is a party or by which LTGI or any of its assets may be bound, or (iii)
violate any applicable judgment, decree, order or law, except for any of the
foregoing as could not reasonably be expected to impair LTGI’s ability to
perform its obligations under this Agreement.

 

Section 5.3            Reliance by the Stockholder. LTGI understands and
acknowledges that Stockholder is entering into this Agreement in reliance upon
the execution and delivery of the Merger Agreement by LTGI.

 

ARTICLE VI

TERMINATION

 

Section 6.1            Termination. This Agreement shall automatically
terminate, and none of LTGI or Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of (a) the mutual written consent of LTGI and Stockholder,
(b) the Effective Time, (c) the date of termination of the Merger Agreement in
accordance with its terms and (d) the delivery of written notice by Stockholder
to LTGI following any amendment to the Merger Agreement to increase the Merger
Consideration unless such amendment to the Merger Agreement has been consented
to by Stockholder in writing prior to such amendment, and after the occurrence
of such applicable event this Agreement shall terminate and be of no further
force or effect. The termination of this Agreement shall not prevent any Party
hereunder from seeking any remedies (at law or in equity) against another Party
hereto or relieve such Party from liability, in each case for such Party’s fraud
or willful breach of any terms of this Agreement. Notwithstanding anything to
the contrary herein, the provisions of Article VII shall survive the termination
of this Agreement.

 



6

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1            Publication. Stockholder hereby permits LTGI, the Company
and Merger Sub to publish and disclose in any forms, schedules or other
documents required to be filed with the Securities and Exchange Commission
(including the Proxy Statement and Registration Statement) by LTGI, the Company
or Merger Sub, as applicable, Stockholder’s identity and ownership of the
Subject Shares and the nature of its commitments, arrangements and
understandings pursuant to this Agreement.

 

Section 7.2            Further Assurances. From time to time, at the other
Party’s request and without further consideration, each Party shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

Section 7.3            Fees and Expenses. Each of the Parties shall be
responsible for its own fees and expenses (including, without limitation, the
fees and expenses of investment bankers, accountants and counsel) in connection
with the entering into of this Agreement and the consummation of the
transactions contemplated hereby and by the Merger Agreement.

 

Section 7.4            Amendments, Waivers, etc. This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the Parties
hereto. The failure of any Party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 7.5            Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.6            Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 7.7            Entire Agreement; Assignment. This Agreement (together
with the Merger Agreement, to the extent referred to herein, and Schedule I)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof. This Agreement shall not be assigned by operation of law or otherwise
without the prior written consent of the other Party.

 



7

 

 

Section 7.8            Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.9            Interpretation. When reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall not be exclusive. Whenever used in this Agreement, any noun or
pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

 

Section 7.10        Governing Law. This Agreement and the rights and duties of
the Parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York without giving effect to the conflicts of laws
principles thereof, which would result in the applicability of the laws of
another jurisdiction, except to the extent required under Delaware corporate
law.

 

Section 7.11        Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the state
courts in the State of New York, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the Parties:
(i) consents to submit itself to the personal jurisdiction of the state courts
of the State of New York in the event any dispute arises out of this Agreement
or any transaction contemplated hereby; (ii) agrees that it will not attempt to
deny or defeat personal jurisdiction by motion or other request for leave from
any such court; (iii) waives any right to trial by jury with respect to any
action related to or arising out of this Agreement or any transaction
contemplated hereby; and (iv) irrevocably and unconditionally waives (and agrees
not to plead or claim) any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in any New York State court or any Federal Court of the United States of
America sitting in New York City, New York.

 

Section 7.12        Counterparts. This Agreement may be executed in counterparts
(including by facsimile), each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 



8

 

 

Section 7.13        No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between Stockholder and LTGI and
is not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship between or among the parties hereto. Without
limiting the generality of the foregoing sentence, Stockholder (a) is entering
into this Agreement solely on its own behalf and shall not have any obligation
to perform on behalf of any other holder of Common Stock or any liability
(regardless of the legal theory advanced) for any breach of this Agreement by
any other holder of Common Stock and (b) by entering into this Agreement does
not intend to form a “group” for purposes of Rule 13d-5(b)(1) of the Exchange
Act or any other similar provision of applicable law. Stockholder is not
affiliated with any other holder of Common Stock entering into a voting
agreement with LTGI in connection with the Merger Agreement and has acted
independently regarding its decision to enter into this Agreement.

 

[Execution page follows.]

 

9

 

 

IN WITNESS WHEREOF, LTGI and Stockholder have caused this Agreement to be duly
executed as of the day and year first above written.

 



  Lexington Technology Group, Inc.                     By:         Name:       
Title:                                        Name:                   

 

 

 

 

  

[Signature Page to Voting and Support Agreement]

 



 

 

 

SCHEDULE I

 

Ownership of Common Stock

 

Stockholder

Number of Shares

   

 



 

 

 

